569 S.E.2d 647 (2002)
Margaret Williams PITTS, Individually and on behalf of all persons similarly situated
v.
AMERICAN SECURITY INSURANCE COMPANY, American Security Insurance Group, Standard Guaranty Insurance Company, and Wachovia Bank of North Carolina, N.A.
No. 369PA01.
Supreme Court of North Carolina.
October 4, 2002.
The Blount Law Firm, P.L.L.C. by Marvin K. Blount, Jr., Greenville, for plaintiff-appellee.
Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P. by Carl N. Patterson, Jr., and Donald H. Tucker, Jr., Raleigh, for defendant-appellants American Security Insurance Company and Standard Guaranty Insurance Company.
Womble Carlyle Sandridge & Rice by Burley B. Mitchell, Jr., Hada V. Haulsee, and Reid C. Adams, Jr., Winston-Salem, for defendant-appellant Wachovia Bank of North Carolina, N.A.
Bell, Davis & Pitt, P.A. by William K. Davis and Stephen M. Russell, Winston-Salem, on behalf of the National Association of Manufacturers, the Chamber of Commerce of the United States, and United Services Automobile Association, amici curiae.
North Carolina Justice Center by Carlene McNulty, Raleigh, on behalf of AARP, CRANC, Financial Protection Law Center, North Carolina Consumer's Council, North Carolina Justice and Community Development Center, and NC PIRG, amici curiae; and Financial Protection Law Center by Mallam J. Maynard, Wilmington, amicus curiae.
Brooks, Pierce, McLendon, Humphrey & Leonard, L.L.P. by Edward C. Winslow III and Clinton R. Pinyan, Greensboro, on behalf of North Carolina Bankers Association, amicus curiae.
Rhoda Billings, Lewisville; and Robinson, Bradshaw & Hinson, P.A. by John M. Conley, Charlotte, on behalf of North Carolina Citizens for Business and Industry, amicus curiae.
Lewis & Roberts, P.L.L.C. by Gary W. Jackson, Raleigh, on behalf of the North Carolina Academy of Trial Lawyers and the American Civil Liberties Union of North Carolina Legal Foundation, Inc., amici curiae.
PER CURIAM.
Justices ORR, WAINWRIGHT, and EDMUNDS did not participate in the consideration or decision of this case. The remaining members of the Court were equally divided, with two members voting to affirm the decision of the Court of Appeals and two members voting to reverse. Therefore, the decision of the Court of Appeals is left undisturbed and stands *648 without precedential value. See Reese v. Barbee, 350 N.C. 60, 510 S.E.2d 374 (1999); Nesbit v. Howard, 333 N.C. 782, 429 S.E.2d 730 (1993).
AFFIRMED.